DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atanu Das (Reg. No. 62,413) on January 7, 2020.

The application has been amended as follows:
1. (Currently Amended) A device, comprising:
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
determining a first motion-to-update latency of a mobile device in relation to receiving a video content update provided by the device;

determining a motion-to-update latency of the mobile device in relation to receiving video content updates from a plurality of edge servers, wherein the determining results in a plurality of motion-to-update latencies;
identifying a second motion-to-update latency from the plurality of motion-to-update latencies that is below the threshold;
identifying an edge server associated with the second motion-to-update latency; and
transmitting video content to the edge server to mitigate the first motion-to-update latency of the device, wherein the edge server provides a portion of the video content at different time intervals determined according to the second motion-to-update latency to the mobile device in response to receiving an indication from the mobile device of user head movement in viewing the video content resulting in a plurality of portions of video content, wherein the video content comprises panoramic video content, wherein a first portion of the plurality of portions of video content comprises a margin area surrounding a viewport area, wherein the margin area and the viewport area cover a plurality of head movements over a time period, where the margin area is determined by a coverage rate for the first portion of the video content, a cumulative probability distributed function of the coverage rate and the second motion-to-update latency, wherein the coverage rate is based on covering the plurality of head movements over the time period. 

operations comprise mitigating jitter, packet loss, and frame drops associated with the video content.

10 (Currently Amended) A non-transitory, machine-readable medium, comprising executable instructions that, when executed by an edge server including a processor, facilitate performance of operations, the operations comprising:
receiving a request for a portion of video content from a mobile device; and
providing the portion of the video content to the mobile device at a time determined according to a motion-to-update latency in response to receiving an indication from the mobile device of user head movement in viewing the video content, wherein the portion of video content comprises a margin area surrounding a viewport area, wherein the margin area and the viewport area cover a plurality of head movements over a time period, wherein the video content comprises panoramic video content, wherein a video content server transmits the video content to the edge server using a selected streaming protocol in response to determining the motion-to-update latency for the edge server using the selected streaming protocol is below a threshold, where the margin area is determined by a coverage rate for the portion of the video content, a cumulative probability distribution function of the coverage rate and the motion-to-update latency, wherein the coverage rate is based on covering the plurality of head movements over the time period.

17 (Currently Amended) A method, comprising:

receiving, by the mobile device, the portion of video content from the edge server according to the motion index and at a time determined according to a motion-to-update latency in response to transmitting an indication from the mobile device of user head movement in viewing the video content, wherein the edge server is selected from a plurality of edge servers by a video content server according to the motion-to-update latency of the edge server being below a threshold, wherein the edge server crops the portion of the video content prior to providing the portion of the video content to the mobile device resulting in a cropped portion of the video content, wherein the cropped portion of the video content comprises a margin area surrounding a viewport area, and wherein the edge server determines the margin area and the viewport area cover a plurality of head movements over a time period, wherein the margin area is determined by a coverage rate for the cropped portion of the video content, a cumulative probability distribution function of the coverage rate and the motion-to-update latency, wherein the coverage rate is based on covering the plurality of head movements over the time period.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed in view of Applicant’s Amendment and Remarks filed on 11/19/2020.  Particularly, the prior art of record fails to disclose or fairly suggest a device wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


NNENNA EKPO
Primary Examiner
Art Unit 2425




/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        January 11, 2021.